The parties having stipulated in writing that this case may be decided by a court of four justices, the decision is as follows: Judgment, in so far as it holds the liens of the respondent to be valid, reversed upon the law and the facts, with costs, and findings of fact and conclusions of law inconsistent with this decision are reversed. Under the ruling of Pascual v. Greenleaf Park Land Co. (245 N. Y. 294) neither of the respondent’s liens complies with the provisions of the Lien Law (§ 9, subd. 4),  which requires the notice of lien to state the labor performed or materials furnished at the time of filing the lien and the agreed price or value thereof. Young, Kapper, Lazansky and Hagarty, JJ., concur. Settle order on notice.